Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 25 April 1826
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Much Respected Sir,
Customs House Boston
Apl 25. 26.
Permit me to remind you that the bond for  the marble capitals will be due the 6th. of may next. If Congress does not exempt the capitals from duty, before that time, I have given this notice, lest the time, when the bond becomes due, should escape the recollection if the Board of Overseers, who, no doubt, wish to be prepared to take up the bond at its maturity.With the highest respect Your most obt. St.H A S Dearborn